DETAILED ACTION
This Office action is in response to the original application filed on 01/31/2020.  Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jin et al. (US 2019/0026328 A1, hereinafter “Jin”).

claim 1 (and similarly claims 21 and 22), Jin discloses:
An apparatus for group-based communication channel data management, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code, the at least one non-transitory memory and the computer program code, with the at least one processor, configure the apparatus to:
identify a group-based communication channel accessible to a plurality of client devices associated with a plurality of organization identifiers (identifying group-based communication channel for users with organizational group identifiers, Jin: [0031], [0032], [0111]);
retrieve a group-based communication message set associated with the group-based communication channel (receiving digital content object associated with group-based communication channel, Jin: [0036], [0111]);
identify a first data retention policy associated with a first group-based communication message of the group-based communication message set based at least in part on an entity identifier associated with the first group-based communication message (identifying enterprise authentication protocol and retention parameters based on retention credential associated with digital content object, Jin: [0052], [0115], [0116]);
perform a message management action for the first group-based communication message based on a determination of whether the first group-based communication message satisfies the corresponding first data retention policy (performing retention request based on evaluating whether retention credential satisfies enterprise authentication protocol, Jin: [0050], [0051], [0116]
cause rendering, via a client device of the plurality of client devices, of a group-based communication interface associated with the group-based communication channel, wherein the group-based communication interface comprises the first group-based communication message associated with the first data retention policy (rendering digital content object in group-based communication channel via client device based on enterprise authentication protocol and retention parameters, Jin: [0111], [0116]).

Regarding claim 2, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein to identify the first data retention policy associated with the first group-based communication message, the apparatus is configured to:
identify an authenticated user account identifier associated with the first group-based communication message (identifying user identifier associated with digital content object, Jin: [0026], [0029]);
determine an organization identifier associated with the authenticated user account identifier (identifying organizational group identifier associated with user identifier and digital content object, Jin: [0029], [0031], [0032]); and
retrieve, from a group-based communication datastore, the first data retention policy based at least on the organization identifier (identifying enterprise authentication protocol and retention parameters based on retention credential associated with digital content object, Jin: [0116]).

claim 3, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
receive an organizational data retention policy assignment request associated with a first organization identifier of the plurality of organization identifiers (receiving rules associated with retention parameters comprising group identifier, Jin: [0112]-[0116]); and
store an assigned data retention policy associated with the first organization identifier, wherein the assigned data retention policy is based on the organizational retention policy assignment request (storing rules associated with retention parameters, Jin: [0116]),
wherein the assigned data retention policy is associated with at least a message subset of the group-based communication message set (performing retention request based on retention parameters, Jin: [0115], [0116]).

Regarding claim 4, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
receive a channel data retention policy assignment request associated with the group-based communication channel (receiving rules associated with retention parameters comprising channel identifier, Jin: [0112]-[0116]); and
store an assigned data retention policy associated with the group-based communication channel, wherein the assigned data retention policy is based on the channel data retention storing rules associated with retention parameters, Jin: [0116]),
wherein the assigned data retention policy is associated with at least a message subset of the group-based communication message set (performing retention request based on retention parameters, Jin: [0115], [0116]).

Regarding claim 5, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
receive an agreed data retention policy assignment request associated with the group-based communication channel (receiving rules associated with retention parameters comprising group identifier, Jin: [0112]-[0116]);
store an assigned data retention policy associated with the group-based communication channel, wherein the assigned data retention policy is based on the agreed retention policy assignment request (storing rules associated with retention parameters, Jin: [0116]); and
receive, for the assigned data retention policy, data indicating a storage policy approved by at least one organization identifier of the plurality of organization identifiers (receiving rules associated with retention parameters comprising group identifier, Jin: [0112]-[0116]),
wherein the at least one organization identifier is associated with at least a message subset of the group-based communication message set (identifying digital content object associated with group-based communication channel for users with organizational group identifiers, Jin: [0031], [0032], [0036], [0111]).

Regarding claim 6, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
receive a data retention policy generation request associated with a first organization identifier of the plurality of organization identifiers (receiving rules associated with retention parameters comprising group identifier, Jin: [0112]-[0116]);
generate a second data retention policy based on the data retention policy generation request (storing rules associated with retention parameters, Jin: [0116]); and
store the second data retention policy associated with the first organization identifier (storing rules associated with retention parameters, Jin: [0116]).

Regarding claim 7, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein to perform the message management action for the first group-based communication message based on the determination of whether the first group-based communication message satisfies the corresponding first data retention policy, the apparatus is configured to perform one of: retain, in a group-based communication datastore, the first group-based communication message based on a determination that the first group-based communication message satisfies the corresponding first data retention performing retention request based on evaluating whether retention credential satisfies enterprise authentication protocol, Jin: [0050], [0051], [0116]).

Regarding claim 8, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein to identify the first data retention policy associated with the first group-based communication message, the apparatus is configured to:
determine a group-based communication channel type for the group-based communication channel (identifying channel identifier associated with digital content object, Jin: [0027], [0029]);
identify a corresponding organization identifier associated with the first group-based communication message (identifying organizational group identifier associated with channel identifier and digital content object, Jin: [0029], [0031], [0032]); and
retrieve the first data retention policy from a group-based communication datastore based on the group-based communication channel type and the corresponding organization identifier (identifying enterprise authentication protocol and retention parameters based on retention credential associated with digital content object, Jin: [0116]).

claim 9, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein to identify the first data retention policy associated with the first group-based communication message, the apparatus is configured to:
retrieve, from a group-based communication datastore, the first data retention policy based on the group-based communication channel (identifying enterprise authentication protocol and retention parameters based on retention credential associated with digital content object, Jin: [0116]).

Regarding claim 10, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein a first group-based communication message subset of the group-based communication message set is associated with a first organization identifier of the plurality of organization identifiers and is associated with the first data retention policy, and wherein a second group-based communication message subset of the group-based communication message set is associated with a second organization identifier of the plurality of organization identifiers and is associated with a second data retention policy (digital content objects associated with organizational group identifiers and retention parameters, Jin: [0031], [0032], [0036], [0116]).

claim 11, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein the first data retention policy for the first group-based communication message comprises one of: (1) a channel data retention policy associated with a first organization identifier of the plurality of organization identifiers, wherein the first organization identifier is associated with the first group-based communication message; (2) an organizational data retention policy associated with a second organization identifier of the plurality of organization identifiers, wherein the second organization identifier is associated with the first group-based communication message; or (3) an agreed data retention policy associated with the group-based communication channel (enterprise authentication protocol and retention parameters based on retention credential associated with digital content object, Jin: [0116]).

Regarding claim 12, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
receive, from the client device associated with an authenticated user account, a message deletion request associated with a selected group-based communication message of the group-based communication message set associated with the group-based communication channel, wherein the authenticated user account is associated with deletion permissions for the selected group-based communication message (receiving retention request comprising retention parameters allowing deleting of digital content object, Jin: [0053], [0115], [0116]); and
delete, from a group-based communication datastore, the selected group-based communication message in response to receiving the message deletion request (performing retention request based on retention parameters, Jin: [0115], [0116]).

Regarding claim 13, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
receive, from the client device associated with an authenticated user account, a message editing request associated with a selected group-based communication message of the group-based communication message set associated with the group-based communication channel, wherein the authenticated user account is associated with editing permissions for the selected group-based communication message (receiving retention request comprising retention parameters allowing editing of digital content object, Jin: [0053], [0115], [0116]); and
store updated data associated with the selected group-based communication message in response to receiving the message editing request, wherein the updated data is based on the message editing request (performing retention request based on retention parameters, Jin: [0115], [0116]).

Regarding claim 14, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.

identify a second group-based communication message associated with the group-based communication channel, wherein the second group-based communication message is associated with a second organization identifier of the plurality of organization identifiers (identifying digital content object associated with group-based communication channel for users with organizational group identifiers, Jin: [0031], [0032], [0036], [0111]);
identify a second data retention policy associated with the second group-based communication message based on the second organization identifier (identifying enterprise authentication protocol and retention parameters based on retention credential associated with digital content object, Jin: [0052], [0115], [0116]); and
perform a second message management action for the second group-based communication message based on a determination of whether the second group-based communication message satisfies the second data retention policy (performing retention request based on evaluating whether retention credential satisfies enterprise authentication protocol, Jin: [0050], [0051], [0116]).

Regarding claim 15, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
identify a second group-based communication message associated with the group-based communication channel, wherein the second group-based communication message is associated with a second organization identifier of the plurality of organization identifiers identifying digital content object associated with group-based communication channel for users with organizational group identifiers, Jin: [0031], [0032], [0036], [0111]);
in response to a determination that the second group-based communication message satisfies the first data retention policy, perform a second message management action for the second group-based communication message (performing retention request based on evaluating whether retention credential satisfies enterprise authentication protocol, Jin: [0050], [0051], [0116]).

Regarding claim 16, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
receive, from the client device associated with an authenticated user account associated with a first organization identifier, a policy information request associated with the group-based communication channel (receiving retention request associated with group-based communication channel, Jin: [0053], [0115], [0116]); and
cause rendering, via the client device, of the group-based communication interface comprising a data retention notification information interface based on the first data retention policy, wherein the first data retention policy comprises a third-party retention policy associated with a second organization identifier of the plurality of organization identifiers (rendering digital content object in group-based communication channel via client device based on enterprise authentication protocol and retention parameters, Jin: [0111], [0116]).

claim 17, Jin teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jin further discloses:
wherein to cause rendering, via the client device, of the group-based communication interface associated with the group-based communication channel, the apparatus is configured to:
cause rendering of a first group-based communication interface associated with the group-based communication channel comprising a selected group-based communication channel, wherein the first group-based communication interface comprises a source group-based communication message set associated with a first data retention policy set (rendering digital content object in group-based communication channel via client device based on enterprise authentication protocol and retention parameters, Jin: [0111], [0116]); and
cause rendering a second group-based communication interface associated with the group-based communication channel, wherein the second group-based communication interface comprises an updated group-based communication message set, the updated group-based communication message set comprising the source group-based communication message set updated based on the first data retention policy set (rendering digital content object in group-based communication channel via client device based on enterprise authentication protocol and retention parameters allowing editing and deleting of digital content object, Jin: [0053], [0115], [0111], [0116]).

claim 18, Jin teaches all the claimed limitations as set forth in the rejection of claim 17 above.
Jin further discloses:
wherein the updated group-based communication message set comprises at least one less group-based communication message than the source group-based communication message set, each of the at least one less group-based communication message based on a corresponding data retention policy of the first data retention policy set (rendering digital content object in group-based communication channel via client device based on enterprise authentication protocol and retention parameters allowing deleting of digital content object, Jin: [0053], [0115], [0111], [0116]).

Regarding claim 19, Jin teaches all the claimed limitations as set forth in the rejection of claim 17 above.
Jin further discloses:
wherein the updated group-based communication message set comprises a retained message set and a removed group-based communication message set, each removed group-based communication message in the removed group-based communication message set rendered to the second group-based communication interface as visually distinguished from the retained group-based communication message set (rendering digital content object in group-based communication channel via client device using deletion notification based on enterprise authentication protocol and retention parameters allowing deleting of digital content object, Jin: [0048], [0053], [0115], [0111], [0116]).

Regarding claim 20, Jin teaches all the claimed limitations as set forth in the rejection of claim 17 above.
Jin further discloses:
wherein the client device is associated with an authenticated user account identifier associated with a first organization identifier of the plurality of organization identifiers, the apparatus further configured to (identifying user identifier and organizational group identifier of client device, Jin: [0029], [0031], [0032]):
receive, from the client device, a policy information request, the policy information request comprising at least a group-based communication channel identifier for the group-based communication channel, the authenticated user account identifier, the first organization identifier, or a combination thereof (receiving retention request comprising retention parameters, Jin: [0053], [0115], [0116]); and
cause rendering, via the client device, of a data retention notification information interface based on the first data retention policy of the first data retention policy set for the group-based communication channel, the first data retention policy identified based on the policy information request (rendering digital content object in group-based communication channel via client device based on enterprise authentication protocol and retention parameters, Jin: [0111], [0116]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Christian et al. (US 2019/0386939 A1: Method, Apparatus, and Computer Program Product for Initiating and Executing a Group Based Communication Browser Session and Rendering a Group Based Communication Interface) and Meyer et al. (US 2017/0091466 A1: System and Method for Managing Collaboration in a Networked Secure Exchange Environment).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446